DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's preliminary amendment filed 05/07/2021.
Claims 1-8, 10-18, 20-27, and 29-30 are pending.  Claims 9, 19 and 28 have been cancelled.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Aarts et al discloses a circuit, audio system and method for processing audio signals and a harmonic generator to generate harmonics of a selected frequency band of the audio signal.
	De Poortere et al discloses a harmonic generator to create illusion of lower frequency part of audio signal to improve the perceived of ultra bass signals.
	Coats et al discloses method and apparatus for sub-harmonic generation, stereo expansion and distortion to emulate acoustic effects.
	Sugawara discloses a digital signal processor for producing harmonic sound.
.

Allowable Subject Matter
Claims 1-8, 10-18, 20-27, and 29-30 are allowed over prior art of record.
The following is an Examiner's Statement of Reasons for Allowance: 
Claims 1-8, 10-18, 20-27, and 29-30 are allowable over the art of record because the art of record does not teach or suggest at least the combination of all interrelated elements, steps, and components as recited and construed in independent claims 1, 18, 24-27 and 29. 
	The cited prior art listed above disclose various audio signal processing apparatus, system and method that including frequency band control and harmonic generator for generating harmonic for the audio signal as disclosed by the cited prior art references as discussed above.  However, none of the prior art discloses or suggests the specific claimed invention of a method and system for generating harmonic from an input audio signal that that including “using a harmonics generator having an associated gain controller for generating adjustable gain control factors for controlling the amplitude of harmonic components, generating a series of harmonic components in a process comprising adjustment of relative balances between at least three harmonic components of different orders, said balances being independently adjustable by controlling at least two gain control factors, wherein each particular gain control factor of said at least two gain control factors is adjusted based on at least one frequency dependent measure of the input signal and/or a signal derived therefrom, one or more of said at least one frequency dependent measure of the input signal and/or a signal derived therefrom being unique for corresponding particular gain control factor, wherein an intermediate signal corresponds to a signal derived from the input signal, creating  an output signal comprising said harmonic components according to said balances as controlled by said at least two gain control factors, wherein the balances between said at least three harmonic components depend on the input frequency, wherein said at least two gain control factors are at least partially determined based on the input signal and intermediate signals in the harmonics generator, each one of said intermediate signals comprising one or more harmonic components of the input frequency and said intermediate signal is furthermore characterized in that it comprises a series of harmonics components that is not necessarily the same as the output signal, and the output signal is generated, directly or indirectly, based on at least said intermediate signal(s)” as recited in the instant independent claims 1, 18, 24- 27 and 29.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XU MEI/             Primary Examiner, Art Unit 2654                                                                                                                                                                                           	01/14/2022